DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Requirement for Restriction dated February 22, 2021 is withdrawn in view of applicant’s arguments in the response dated April 15, 2021.  Accordingly, an action on the merits of all claims 1-19 follows.

Ex Parte Quayle
	This application is in condition for allowance except for the following formal matters:
	In line 2 of the abstract, --include-- should be inserted after “may” to correct a grammar error. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-19 are allowed.


Comments on Allowability
	Kowalchuk US 9,664,249 B2, the closest art of record, discloses a scraper 51 and an accelerometer 65 (see the disclosure in page 6, lines 10 and 11), but the accelerometer detects a magnitude of vibration of the row unit 20, not “acceleration of the disc scraper” as recited in parent claims 1 and 11.
Hook et al. US 6,223,832 B1 disclose a disc scraper system including scrapers 42 but no sensing or monitoring of acceleration is present as required in parent claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



April 28, 2021